EXHIBIT 99.1 News Release Contacts: Media - Alan H. McCoy, Vice President, Government & Public Relations (513) 425-2826 Investors – Albert E. Ferrara, Jr., Vice President, Finance & CFO (513) 425-2888 AK Steel To Make $110 Million Pension Trust Fund Contribution WEST CHESTER, OH, July 21, 2009 — AK Steel (NYSE: AKS) announced today that its board of directors has authorized the company to make a $110 million contribution to its pension trust fund.The contribution will be made during the third quarter and is double the company’s $55 million required funding for the balance of 2009. “AK Steel’s solid liquidity position, along with our confidence in the long-term outlook for the company, enables us to make this substantial contribution to our pension fund at this time,” said James L. Wainscott, chairman, president and CEO of AK Steel.“With this contribution, we will not only meet the balance of required pension funding for this year, but also reduce the level of required contributions in 2010.” This contribution will bring AK Steel’s total 2009 pension contributions to $210 million and the company’s total pension contributions since 2005 to more than $1 billion.
